
	

113 S2685 PCS: Uniting and Strengthening America by Fulfilling Rights and Ensuring Effective Discipline Over Monitoring Act of 2014
U.S. Senate
2014-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		Calendar No. 499113th CONGRESS
		2d Session
		S. 2685
		IN THE SENATE OF THE UNITED STATES
		
			July 29, 2014
			Mr. Leahy (for himself, Mr. Lee, Mr. Durbin, Mr. Heller, Mr. Franken, Mr. Cruz, Mr. Blumenthal, Mr. Udall of New Mexico, Mr. Coons, Mr. Heinrich, Mr. Markey, Ms. Hirono, Ms. Klobuchar, Mr. Whitehouse, Mr. Schumer, and Mr. Sanders) introduced the following bill; which was read the first time
		
		July 30, 2014Read the second time and placed on the calendarA BILL
		To reform the authorities of the Federal Government to require the production of certain business
			 records, conduct electronic surveillance, use pen registers and trap and
			 trace devices, and use other forms of information gathering for foreign
			 intelligence, counterterrorism, and criminal purposes, and for other
			 purposes.
	
	
		
			1.
			Short title; table of contents
			
				(a)
				Short title
				This Act may be cited as the Uniting and Strengthening America by Fulfilling Rights and Ensuring Effective Discipline Over
			 Monitoring Act of 2014 or the USA FREEDOM Act of 2014.
			
				(b)
				Table of contents
				The table of contents for this Act is as follows:Sec. 1. Short title; table of contents.
					Sec. 2. Amendments to the Foreign Intelligence Surveillance Act of 1978.
					TITLE I—FISA business records reforms
					Sec. 101. Additional requirements for call detail records.
					Sec. 102. Emergency authority.
					Sec. 103. Prohibition on bulk collection of tangible things.
					Sec. 104. Judicial review.
					Sec. 105. Liability protection.
					Sec. 106. Compensation for assistance.
					Sec. 107. Definitions.
					Sec. 108. Inspector General reports on business records orders.
					Sec. 109. Effective date.
					Sec. 110. Rule of construction.
					TITLE II—FISA pen register and trap and trace device reform
					Sec. 201. Prohibition on bulk collection.
					Sec. 202. Privacy procedures.
					TITLE III—FISA acquisitions targeting persons outside the United States reforms
					Sec. 301. Limits on use of unlawfully obtained information.
					TITLE IV—Foreign Intelligence Surveillance Court reforms
					Sec. 401. Appointment of amicus curiae.
					Sec. 402. Declassification of decisions, orders, and opinions.
					TITLE V—National Security Letter reform
					Sec. 501. Prohibition on bulk collection.
					Sec. 502. Limitations on disclosure of national security letters.
					Sec. 503. Judicial review.
					TITLE VI—FISA transparency and reporting requirements
					Sec. 601. Additional reporting on orders requiring production of business records; business records
			 compliance reports to Congress.
					Sec. 602. Annual reports by the Government.
					Sec. 603. Public reporting by persons subject to FISA orders.
					Sec. 604. Reporting requirements for decisions, orders, and opinions of the Foreign Intelligence
			 Surveillance Court and the Foreign Intelligence Surveillance Court of
			 Review.
					Sec. 605. Submission of reports under FISA.
					TITLE VII—Sunsets
					Sec. 701. Sunsets.
				
			
			2.
			Amendments to the Foreign Intelligence Surveillance Act of 1978
			Except as otherwise expressly provided, whenever in this Act an amendment or repeal is expressed in
			 terms of an amendment to, or a repeal of, a section or other provision,
			 the reference shall be considered to be made to a section or other
			 provision of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1801 et seq.).
			I
			FISA business records reforms
			
				101.
				Additional requirements for call detail records
				
					(a)
					Application
					Section 501(b)(2) (50 U.S.C. 1861(b)(2)) is amended—
					
						(1)
						in subparagraph (A)—
						
							(A)
							in the matter preceding clause (i), by striking a statement and inserting in the case of an application other than an application described in subparagraph (C) (including an
			 application for the production of call detail records other than in the
			 manner described in subparagraph (C)), a statement; and
						
							(B)
							in clause (iii), by striking ; and and inserting a semicolon;
						
						(2)
						by redesignating subparagraphs (A) and (B) as subparagraphs (B) and (D), respectively; and
					
						(3)
						by inserting after subparagraph (B) (as so redesignated) the following new subparagraph:
						
							
								(C)
								in the case of an application for the production on a daily basis of call detail records created
			 before, on, or after the date of the application relating to an authorized
			 investigation (other than a threat assessment) conducted in accordance
			 with subsection (a)(2) to protect against international terrorism, a
			 statement of facts showing that—
								
									(i)
									there are reasonable grounds to believe that the call detail records sought to be produced based on
			 the specific selection term required under subparagraph (A) are relevant
			 to such investigation; and
								
									(ii)
									there is a reasonable, articulable suspicion that such specific selection
			 term is associated with a foreign power engaged in international terrorism
			 or activities in preparation therefor, or an agent of a foreign power
			 engaged in international terrorism
			 or activities in preparation therefor;
			 and
								.
					
					(b)
					Order
					Section 501(c)(2) (50 U.S.C. 1861(c)(2)) is amended—
					
						(1)
						in subparagraph (D), by striking ; and and inserting a semicolon;
					
						(2)
						in subparagraph (E), by striking the period and inserting ; and; and
					
						(3)
						by adding at the end the following new subparagraph:
						
							
								(F)
								in the case of an application described in subsection (b)(2)(C), shall—
								
									(i)
									authorize the production on a daily basis of call detail records for a period not to exceed 180
			 days;
								
									(ii)
									provide that an order for such production may be extended upon application under subsection (b) and
			 the judicial finding under paragraph (1) of this subsection;
								
									(iii)
									provide that the Government may require the prompt production of call detail records—
									
										(I)
										using the specific selection term that satisfies the standard required under subsection
			 (b)(2)(C)(ii) as the basis for production; and
									
										(II)
										using call detail records with a direct connection to such specific selection term as the basis for
			 production of a second set of call detail records;
									
									(iv)
									provide that, when produced, such records be in a form that will be useful to the Government;
								
									(v)
									direct each person the Government directs to produce call detail records under the order to furnish
			 the Government forthwith all information, facilities, or technical
			 assistance necessary to accomplish the production in such a manner as will
			 protect the secrecy of the production and produce a minimum of
			 interference with the services that such person is providing to each
			 subject of the production; and
								
									(vi)
									direct the Government to—
									
										(I)
										adopt minimization procedures that require the prompt destruction of all call detail records
			 produced under the order that the Government determines are not foreign
			 intelligence information; and
									
										(II)
										destroy all call detail records produced under the order as prescribed by such procedures.
									.
					
				102.
				Emergency authority
				
					(a)
					Authority
					Section 501 (50 U.S.C. 1861) is amended by adding at the end the following new subsection:
					
						
							(i)
							Emergency authority for production of tangible things
							
								(1)
								Notwithstanding any other provision of this section, the Attorney General may require the emergency
			 production of tangible things if the Attorney General—
								
									(A)
									reasonably determines that an emergency situation requires the production of tangible things before
			 an order authorizing such production can with due diligence be obtained;
								
									(B)
									reasonably determines that the factual basis for the issuance of an order under this section to
			 approve such production of tangible things exists;
								
									(C)
									informs, either personally or through a designee, a judge having jurisdiction under this section at
			 the time the Attorney General requires the emergency production of
			 tangible things that the decision has been made to employ the authority
			 under this subsection; and
								
									(D)
									makes an application in accordance with this section to a judge having jurisdiction under this
			 section as soon as practicable, but not later than 7 days after the
			 Attorney General requires the emergency production of tangible things
			 under this subsection.
								
								(2)
								If the Attorney General authorizes the emergency production of tangible things under paragraph (1),
			 the Attorney General shall require that the minimization procedures
			 required by this section for the issuance of a judicial order be followed.
							
								(3)
								In the absence of a judicial order approving the production of tangible things under this
			 subsection, the production shall terminate when the information sought is
			 obtained, when the application for the order is denied, or after the
			 expiration of 7 days from the time the Attorney General begins requiring
			 the emergency production of such tangible things, whichever is earliest.
							
								(4)
								A denial of the application made under this subsection may be reviewed as provided in section 103.
							
								(5)
								If such application for approval is denied, or in any other case where the production of tangible
			 things is terminated and no order is issued approving the production, no
			 information obtained or evidence derived from such production shall be
			 received in evidence or otherwise disclosed in any trial, hearing, or
			 other proceeding in or before any court, grand jury, department, office,
			 agency, regulatory body, legislative committee, or other authority of the
			 United States, a State, or a political subdivision thereof, and no
			 information concerning any United States person acquired from such
			 production shall subsequently be used or disclosed in any other manner by
			 Federal officers or employees without the consent of such person, except
			 with the approval of the Attorney General if the information indicates a
			 threat of death or serious bodily harm to any person.
							
								(6)
								The Attorney General shall assess compliance with the requirements of paragraph (5).
							.
				
					(b)
					Conforming amendment
					Section 501(d) (50 U.S.C. 1861(d)) is amended—
					
						(1)
						in paragraph (1)—
						
							(A)
							in the matter preceding subparagraph (A), by striking pursuant to an order and inserting pursuant to an order issued or an emergency production required;
						
							(B)
							in subparagraph (A), by striking such order and inserting such order or such emergency production; and
						
							(C)
							in subparagraph (B), by striking the order and inserting the order or the emergency production; and
						
						(2)
						in paragraph (2)—
						
							(A)
							in subparagraph (A), by striking an order and inserting an order or emergency production; and
						
							(B)
							in subparagraph (B), by striking an order and inserting an order or emergency production.
						
				103.
				Prohibition on bulk collection of tangible things
				
					(a)
					Application
					Section 501(b)(2) (50 U.S.C. 1861(b)(2)), as amended by section 101(a) of this Act, is further amended by inserting before subparagraph
			 (B), as redesignated by such section 101(a) of this Act, the following new
			 subparagraph:
					
						
							(A)
							a specific selection term to be used as the basis for the production of the tangible things sought;
						.
				
					(b)
					Order
					Section 501(c) (50 U.S.C. 1861(c)) is amended—
					
						(1)
						in paragraph (2)(A), by striking the semicolon and inserting , including each specific selection term to be used as the basis for the production;; and
					
						(2)
						by adding at the end the following new paragraph:
						
							
								(3)
								No order issued under this subsection may authorize the collection of tangible things without the
			 use of a specific selection term that meets the requirements of subsection
			 (b)(2).
							.(c)Minimization proceduresSection 501(g)(2) (50 U.S.C. 1861(g)(2)) is amended—(1)in subparagraph (B), by striking and at the end;(2)by redesignating subparagraph (C) as subparagraph (D);(3)by inserting after subparagraph (B) the following:(C)for orders in which the specific selection term does not specifically identify an individual,
			 account, or personal device, procedures that prohibit the dissemination,
			 and require the destruction within a reasonable time period (which time
			 period shall be specified in the order), of any tangible thing or
			 information therein that has not been determined to relate to a person who
			 is—(i)a subject of an authorized investigation;(ii)a foreign power or a suspected agent of a foreign power;(iii)reasonably likely to have information about the activities of—(I)a subject of an authorized investigation; or(II)a suspected agent of a foreign power who is associated with a subject of an authorized
			 investigation; or(iv)in contact with or known to—(I)a subject of an authorized investigation; or(II)a suspected agent of a foreign power who is associated with a subject of an authorized
			 investigation,unless the tangible thing or information therein indicates a threat of death or serious bodily harm
			 to any person or is disseminated to another element of the intelligence
			 community for the sole purpose of determining whether the tangible thing
			 or information therein relates to a person who is described in clause (i),
			 (ii), (iii), or (iv); and; and(4)in subparagraph (D), as so redesignated, by striking (A) and (B) and inserting (A), (B), and (C).
				104.
				Judicial review(a)Minimization procedures(1)Judicial review
						Section 501(c)(1) (50 U.S.C. 1861(c)(1)) is amended by inserting after subsections (a) and (b) the following: and that the minimization procedures submitted in accordance with subsection (b)(2)(D) meet the
			 definition of minimization procedures under subsection (g).(2)Technical and conforming amendmentSection 501(g)(1) (50 U.S.C. 1861(g)(1)) is amended—(A)by striking Not later than 180 days after the date
of the enactment of the USA PATRIOT Improvement and
Reauthorization Act of 2005, the and inserting The; and(B)by inserting after adopt the following:  , and update as appropriate,.(b)OrdersSection 501(f)(2) (50 U.S.C. 1861(f)(2)) is amended—(1)in subparagraph (A)(i)—(A)by striking that order and inserting the production order or any nondisclosure order imposed in connection with the production order; and(B)by striking the second sentence; and(2)in subparagraph (C)—(A)by striking clause (ii); and(B)by redesignating clause (iii) as clause (ii).
				105.
				Liability protection
				Section 501(e) (50 U.S.C. 1861(e)) is amended to read as follows:
				
					
						(e)
						(1)
							No cause of action shall lie in any court against a person who—
							
								(A)
								produces tangible things or provides information, facilities, or technical assistance in accordance
			 with an order issued or an emergency production required under this
			 section; or
							
								(B)
								otherwise provides technical assistance to the Government under this section or to implement the
			 amendments made to this section by the USA FREEDOM Act of 2014.
							
							(2)
							A production or provision of information, facilities, or technical assistance described in
			 paragraph (1) shall not be deemed to constitute a waiver of any privilege
			 in any other proceeding or context.
						.
			
				106.
				Compensation for assistance
				Section 501 (50 U.S.C. 1861), as amended by section 102 of this Act, is further amended by adding at the end the following new
			 subsection:
				
					
						(j)
						Compensation
						The Government shall compensate a person for reasonable expenses incurred for—
						
							(1)
							producing tangible things or providing information, facilities, or assistance in accordance with an
			 order issued with respect to an application described in subsection
			 (b)(2)(C) or an emergency production under subsection (i) that, to comply
			 with subsection (i)(1)(D), requires an application described in subsection
			 (b)(2)(C); or
						
							(2)
							otherwise providing technical assistance to the Government under this section or to implement the
			 amendments made to this section by the USA FREEDOM Act of 2014.
						.
			
				107.
				Definitions
				Section 501 (50 U.S.C. 1861), as amended by section 106 of this Act, is further amended by adding at the end the following new
			 subsection:
				
					
						(k)
						Definitions
						In this section:(1)AddressThe term address means a physical address or electronic address, such as an electronic mail address, temporarily
			 assigned network address, or Internet protocol address.
							(2)
							Call detail record
							The term call detail record—
							
								(A)
								means session identifying information (including an originating or terminating telephone number,
			 an International Mobile Subscriber Identity number, or an International
			 Mobile
			 Station Equipment Identity number), a telephone calling card number, or
			 the time or duration of a call; and
							
								(B)
								does not include—
								
									(i)
									the contents (as defined in section 2510(8) of title 18, United States Code) of any communication;
								
									(ii)
									the name, address, or financial information of a subscriber or customer; or
								
									(iii)
									cell site location information.
								
							(3)
							Specific selection term(A)In generalExcept as provided in subparagraph (B), the term specific selection term—(i)means a term that specifically identifies a person, account, address, or personal device, or
			 another specific identifier, that is used by the Government to narrowly
			 limit the scope of tangible things sought to the greatest extent
			 reasonably practicable, consistent with the purpose for seeking the
			 tangible things; and(ii)does not include a term that does not narrowly limit the scope of the tangible things sought to the
			 greatest extent reasonably practicable, consistent with the purpose for
			 seeking the tangible things, such as—(I)a term based on a broad geographic region, including a city, State, zip code, or area code, when
			 not used as part of a specific identifier as described in clause (i); or(II)a term identifying an electronic communication service provider (as that term is defined in section
			 701) or a provider of	remote computing service (as that  term is defined
			 in section 2711 of title 18, United States Code), when not used as part of
			 a specific identifier as described in clause (i), unless the  provider is
			 itself a subject of an authorized investigation for which the specific
			 selection term is used as the basis of production.(B)Call detail record applicationsFor purposes of an application submitted under subsection (b)(2)(C), the term specific selection term means a term that specifically identifies an individual, account, or personal device..
			
				108.
				Inspector General reports on business records orders
				Section 106A of the USA PATRIOT Improvement and Reauthorization Act of 2005 (Public Law 109–177; 120 Stat. 200) is amended—
				
					(1)
					in subsection (b)—
					
						(A)
						in paragraph (1), by inserting and calendar years 2012 through 2014 after 2006;
					
						(B)
						by striking paragraphs (2) and (3);
					
						(C)
						by redesignating paragraphs (4) and (5) as paragraphs (2) and (3), respectively; and
					
						(D)
						in paragraph (3) (as so redesignated)—
						
							(i)
							by striking subparagraph (C) and inserting the following new subparagraph:
							
								
									(C)
									with respect to calendar years 2012 through 2014, an examination of the minimization procedures
			 used in relation to orders under section 501 of the Foreign Intelligence
			 Surveillance Act of 1978 (50 U.S.C. 1861) and whether the minimization procedures adequately protect the constitutional rights of United
			 States persons;
								; and
						
							(ii)
							in subparagraph (D), by striking (as such term is defined in section 3(4) of the National Security Act of 1947 (50 U.S.C. 401a(4)));
						
					(2)
					in subsection (c), by adding at the end the following new paragraph:
					
						
							(3)
							Calendar years 2012 through 2014
							Not later than December 31, 2015, the Inspector General of the Department of Justice shall submit
			 to the Committee on the Judiciary and the Select Committee on Intelligence
			 of the Senate and the Committee on the Judiciary and the Permanent Select
			 Committee on Intelligence of the House of Representatives a report
			 containing the results of the audit conducted under subsection (a) for
			 calendar years 2012 through 2014.
						;
				
					(3)
					by redesignating subsections (d) and (e) as subsections (e) and (f), respectively;
				
					(4)
					by inserting after subsection (c) the following new subsection:
					
						
							(d)
							Intelligence assessment
							
								(1)
								In general
								For the period beginning on January 1, 2012, and ending on December 31, 2014, the Inspector General
			 of the Intelligence Community shall assess—
								
									(A)
									the importance of the information acquired under title V of the Foreign Intelligence Surveillance
			 Act of 1978 (50 U.S.C. 1861 et seq.) to the activities of the intelligence community;
								
									(B)
									the manner in which that information was collected, retained, analyzed, and disseminated by the
			 intelligence community;
								
									(C)
									the minimization procedures used by elements of the intelligence community under such title and
			 whether the minimization procedures adequately protect the constitutional
			 rights of United States persons; and
								
									(D)
									any minimization procedures proposed by an element of the intelligence community under such title
			 that were modified or denied by the court established under section 103(a)
			 of such Act (50 U.S.C. 1803(a)).
								
								(2)
								Submission date for assessment
								Not later than 180 days after the date on which the Inspector General of the Department of Justice
			 submits the report required under subsection (c)(3), the Inspector General
			 of the Intelligence Community shall submit to the Committee on the
			 Judiciary and the Select Committee on Intelligence of the Senate and the
			 Committee on the Judiciary and the Permanent Select Committee on
			 Intelligence of the House of Representatives a report containing the
			 results of the assessment for calendar years 2012 through 2014.
							;
				
					(5)
					in subsection (e), as redesignated by paragraph (3)—
					
						(A)
						in paragraph (1)—
						
							(i)
							by striking a report under subsection (c)(1) or (c)(2) and inserting any report under subsection (c) or (d); and
						
							(ii)
							by striking Inspector General of the Department of Justice and inserting Inspector General of the Department of Justice, the Inspector General of the Intelligence
			 Community, and any Inspector General of an element of the intelligence
			 community that prepares a report to assist the Inspector General of the
			 Department of Justice or the Inspector General of the Intelligence
			 Community in complying with the requirements of this section; and
						
						(B)
						in paragraph (2), by striking the reports submitted under subsections (c)(1) and (c)(2) and inserting any report submitted under subsection (c) or (d);
					
					(6)
					in subsection (f), as redesignated by paragraph (3)—
					
						(A)
						by striking The reports submitted under subsections (c)(1) and (c)(2) and inserting Each report submitted under subsection (c); and
					
						(B)
						by striking subsection (d)(2) and inserting subsection (e)(2); and
					
					(7)
					by adding at the end the following new subsection:
					
						
							(g)
							Definitions
							In this section:
							
								(1)
								Intelligence community
								The term intelligence community has the meaning given that term in section 3 of the National Security Act of 1947 (50 U.S.C. 3003).
							
								(2)
								United States person
								The term United States person has the meaning given that term in section 101 of the Foreign Intelligence Surveillance Act of
			 1978 (50 U.S.C. 1801).
							.
				
				109.
				Effective date
				
					(a)
					In general
					The amendments made by sections 101 through 103 shall take effect on the date that is 180 days
			 after the date of the enactment of this Act.
				
					(b)
					Rule of construction
					Nothing in this Act shall be construed to alter or eliminate the authority of the Government to
			 obtain an order under title V of the Foreign Intelligence Surveillance Act
			 of 1978 (50 U.S.C. 1861 et seq.) as in effect prior to the effective date described in subsection (a) during the period ending on
			 such effective date.110.Rule of constructionNothing in this Act shall be construed to authorize the production of the contents (as such term is
			 defined in section 2510(8) of title 18, United States Code) of any
			 electronic communication from an electronic communication service provider
			 (as such term is defined in section 701(b)(4) of the Foreign Intelligence
			 Surveillance Act of 1978 (50 U.S.C. 1881(b)(4)) under title V of the
			 Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1861 et seq.).
			II
			FISA pen register and trap and trace device reform
			
				201.
				Prohibition on bulk collection
				
					(a)
					Prohibition
					Section 402(c) (50 U.S.C. 1842(c)) is amended—
					
						(1)
						in paragraph (1), by striking ; and and inserting a semicolon;
					
						(2)
						in paragraph (2)—(A)by striking a certification by the applicant and inserting a statement of the facts and circumstances relied upon by the applicant to justify the belief of
			 the applicant; and(B)by striking the period and inserting ; and; and
						
						(3)
						by adding at the end the following new paragraph:
						
							
								(3)
								a specific selection term to be used as the basis for the installation or use of the pen register
			 or trap and trace device.
							.
					
					(b)
					Definition
					Section 401 (50 U.S.C. 1841) is amended by adding at the end the following new paragraph:
					
						(4)(A)The term specific selection term—(i)means a term that specifically identifies a person, account, address, or personal device, or
			 another specific identifier, that is used by the Government to narrowly
			 limit the scope of information sought to the greatest extent reasonably
			 practicable, consistent with the purpose for the installation or use of
			 the pen register or trap and trace device; and(ii)does not include a term that does not narrowly limit the scope of information sought to the
			 greatest extent reasonably practicable, consistent with the purpose for
			 the installation or use of the pen register or trap and trace device, such
			 as—(I)a term based on a broad geographic region, including a city, State, zip code, or area code, when
			 not used as part of a specific identifier as described in clause (i); or(II)a term identifying an electronic communication service provider (as defined in section 701) or a
			 provider of  remote computing service (as that term is defined in section
			 2711 of title 18, United States Code), when not used as part of a specific
			 identifier as described in clause (i), unless the provider is itself
			 a subject of an authorized investigation for which the specific selection
			 term is used as the basis for the installation or use of the pen register
			 or trap and trace device.(B)For purposes of subparagraph (A), the term address means a physical address or electronic address, such as an electronic mail address, temporarily
			 assigned network address, or Internet protocol address..
				
				202.
				Privacy procedures
				
					(a)
					In general
					Section 402 (50 U.S.C. 1842) is amended by adding at the end the following new subsection:
					
						
							(h)
							Privacy procedures(1)In generalThe Attorney General shall ensure that appropriate policies and procedures are in place to
			 safeguard nonpublicly available information concerning United States
			 persons that is collected through the use of a pen register or trap and
			 trace device installed under this section. Such policies and procedures
			 shall, to the maximum extent practicable and consistent with the need to
			 protect national security, include privacy protections that apply to the
			 collection,
			 retention, and use of information concerning United States persons.(2)Rule of constructionNothing in this subsection shall be construed to limit the authority of the court established under
			 section 103(a) or of the Attorney General to impose additional
			 privacy or minimization procedures with regard to the installation or use
			 of a pen register or trap and trace device.(3)Compliance assessmentAt or before the end of the period of time for which the installation and use of a pen register or
			 trap and trace device is approved under an order or an extension under
			 this section, the judge may assess compliance with the privacy procedures
			 required by this subsection by reviewing the circumstances under which
			 information concerning United States persons was collected, retained, or
			 disseminated..
				
					(b)
					Emergency authority
					Section 403 (50 U.S.C. 1843) is amended by adding at the end the following new subsection:
					
						
							(d)
							Privacy proceduresInformation collected through the use of a pen register or trap and trace device installed under
			 this
			 section shall be subject to the policies and procedures required under
			 section 402(h).
						.
			III
			FISA acquisitions targeting persons outside the United States reforms
			
				301.
				Limits on use of unlawfully obtained information
				Section 702(i)(3) (50 U.S.C. 1881a(i)(3)) is amended by adding at the end the following new subparagraph:
				
					
						(D)
						Limitation on use of information
						
							(i)
							In general
							Except as provided in clause (ii), if the Court orders a correction of a deficiency in a
			 certification or procedures under subparagraph (B), no information
			 obtained or evidence derived pursuant to the part of the certification or
			 procedures that has been identified by the Court as deficient concerning
			 any United States person shall be received in evidence or otherwise
			 disclosed in any trial, hearing, or other proceeding in or before any
			 court, grand jury, department, office, agency, regulatory body,
			 legislative committee, or other authority of the United States, a State,
			 or political subdivision thereof, and no information concerning any United
			 States person acquired pursuant to such part of such certification or
			 procedures shall
			 subsequently be used or disclosed in any other manner by Federal officers
			 or employees without the consent of the United States person, except with
			 the approval of the Attorney General if the information indicates a threat
			 of death or serious bodily harm to any person.
						(ii)ExceptionIf the Government corrects any deficiency identified by the order of the Court under subparagraph
			 (B), the Court may permit the use or disclosure of information obtained
			 before the date of the correction under such minimization procedures as
			 the Court shall establish for purposes of this clause..
			
			IV
			Foreign Intelligence Surveillance Court reforms
				401.
				Appointment of amicus curiae
				Section 103 (50 U.S.C. 1803) is amended by adding at the end the following new subsection:
				
					
						(i)
						Amicus curiae(1)Appointment of special advocatesIn consultation with the Privacy and Civil Liberties Oversight Board, the presiding judges of the
			 courts established under subsections (a) and (b) shall, not later than 180
			 days after the enactment of this subsection, jointly appoint not fewer
			 than 5
			 attorneys to serve as special advocates, who shall serve pursuant to rules
			 the presiding judges may establish.  Such individuals shall be persons who
			 possess expertise in privacy and civil liberties, intelligence collection,
			 telecommunications, or any other relevant area of expertise and who are
			 determined to be eligible for access to
			 classified information necessary to participate in matters before the
			 courts.
							(2)
							Authorization
							A court established under subsection (a) or (b), consistent with the requirement of subsection (c)
			 and any other statutory requirement that the court act expeditiously or
			 within a stated time—
							
								(A)
								shall designate a special advocate to serve as amicus curiae to assist such court in the
			 consideration of
			 any certification pursuant to subsection (j) or any application for an
			 order or review that, in the opinion of the court,
			 presents a novel or significant interpretation of the law, unless the
			 court issues a written finding that such appointment is not appropriate;
			 and
							
								(B)
								may designate or allow an individual or organization to serve as amicus curiae or to provide
			 technical expertise in any other instance as such court deems
			 appropriate.(3)Rule of constructionAn application for an order or review shall be considered to present a novel or significant
			 interpretation of the law if such application involves application of
			 settled law to novel technologies or circumstances,
			 or any other novel or significant construction or interpretation of any
			 provision
			 of law or of the Constitution of the United States, including any novel
			 and significant interpretation of the term specific selection term.
							(4)
							Duties(A)In generalIf a court established under subsection (a) or (b) designates a special advocate to
			 participate as an amicus curiae in a proceeding, the special advocate—(i)shall advocate, as appropriate, in support of legal interpretations that advance individual privacy
			 and civil liberties;(ii)shall have access to all relevant legal precedent, and any application, certification, petition,
			 motion, or such other materials as are relevant to the duties of the
			 special
			 advocate;(iii)may consult with any other special advocates regarding information relevant to any assigned case,
			 including sharing relevant materials; and(iv)may request that the court appoint technical and subject matter experts, not employed by the
			 Government, to be available to assist the special advocate in
			 performing the duties of the special advocate.(B)Briefings or access to materialsThe Attorney General shall periodically brief or provide relevant materials to special
			 advocates regarding constructions and interpretations of this Act and
			 legal, technological and other issues related to actions authorized by
			 this Act.(C)Access to classified information(i)In generalA special advocate, experts appointed to assist a special advocate, or any other amicus or
			 technical expert appointed by the court may have access to classified
			 documents, information, and other materials or proceedings only if that
			 individual is eligible for access to classified information and to the
			 extent consistent with the national security of the United States.(ii)Rule of constructionNothing in this section shall be construed to require the Government to
			 provide information to a special advocate, other amicus, or technical
			 expert that is privileged from disclosure.
							(5)
							Notification
							The presiding judges of the courts established under subsections (a) and (b) shall notify the
			 Attorney General of each exercise of the authority to appoint an
			 individual to serve as amicus curiae under paragraph (1).
						
							(6)
							Assistance
							A court established under subsection (a) or (b) may request and receive (including on a
			 non-reimbursable basis) the assistance of the executive branch in the
			 implementation of this subsection.
						(7)Administration
							A court established under subsection (a) or (b) may provide for the designation, appointment,
			 removal, training, or other support for an individual appointed to serve
			 as a special advocate under paragraph (1) in a manner that is not
			 inconsistent
			 with this subsection.(j)Review of FISA court decisionsAfter issuing an order, a court established under subsection (a) shall certify for review to the
			 court established under subsection (b) any question of law that the court
			 determines warrants such review because of a need for uniformity or
			 because consideration by the court established under subsection (b) would
			 serve the interests of justice.  Upon certification of a question of law
			 under this paragraph, the court established under subsection (b) may give
			 binding instructions or require the entire record to be sent up for
			 decision of the entire matter in controversy.(k)Review of FISA court of review decisions(1)CertificationFor any decision issued by the court of review established under subsection (b) approving, in whole
			 or in part, an application by the Government under this Act, such court
			 may certify at any time, including after a decision, a question of law to
			 be reviewed by the Supreme Court of the United States.(2)Special advocate briefingUpon certification of an application under paragraph (1), the court of review established under
			 subsection (b) may designate a special advocate to provide briefing as
			 prescribed by the Supreme Court.(3)ReviewThe Supreme Court may review any question of law certified under paragraph (1) by the court of
			 review established under subsection (b) in the same manner as the Supreme
			 Court reviews questions certified under section 1254(2) of title 28,
			 United States Code.(l)Payment for service as special advocateA special advocate designated in a proceeding pursuant to subsection (i)(2)(A) of this section may
			 seek, at the conclusion of the proceeding in which the special advocate
			 was designated, compensation for services provided pursuant to the
			 designation.  A special advocate seeking compensation shall be compensated
			 in an amount reflecting fair compensation for the services provided, as
			 determined by the court designating the special advocate and approved by
			 the presiding judges of the courts established under subsections (a) and
			 (b).(m)AppropriationsThere are authorized to be appropriated to the United States courts such sums as may be necessary
			 to carry out the provisions of this section. When so specified in
			 appropriation acts, such appropriations shall remain available until
			 expended. Payments from such appropriations shall be made under the
			 supervision of the Director of the Administrative Office of the United
			 States Courts..
			
				402.
				Declassification of decisions, orders, and opinions
				
					(a)
					Declassification
					Title VI (50 U.S.C. 1871 et seq.) is amended—
					
						(1)
						in the heading, by striking Reporting Requirement and inserting Oversight; and
					
						(2)
						by adding at the end the following new section:
						
							
								602.
								Declassification of significant decisions, orders, and opinions
								
									(a)
									Declassification required
									Subject to subsection (b), the Director of National Intelligence, in consultation with the Attorney
			 General, shall conduct a declassification review of each decision, order,
			 or opinion issued by the Foreign Intelligence Surveillance Court or the
			 Foreign Intelligence Surveillance Court of Review (as defined in section
			 601(e)) that includes a significant construction or interpretation of law,
			 including any novel or significant construction or interpretation of the
			 term specific selection term, and, consistent with that review, make publicly available to the greatest extent practicable each
			 such decision, order, or opinion.
								
									(b)
									Redacted form
									The Director of National Intelligence, in consultation with the Attorney General, may satisfy the
			 requirement under subsection (a) to make a decision, order, or opinion
			 described in such subsection publicly available to the greatest extent
			 practicable by making such decision, order, or opinion publicly available
			 in redacted form.
								
									(c)
									National security waiver
									The Director of National Intelligence, in consultation with the Attorney General, may waive the
			 requirement to declassify and make publicly available a particular
			 decision, order, or opinion under subsection (a) if—
									
										(1)
										the Director of National Intelligence, in consultation with the Attorney General, determines that a
			 waiver of such requirement is necessary to protect the national security
			 of the United States or properly classified intelligence sources or
			 methods; and
									
										(2)
										the Director of National Intelligence makes publicly available an unclassified statement prepared
			 by the Attorney General, in consultation with the Director of National
			 Intelligence—
										
											(A)
											summarizing the significant construction or interpretation of  law, which shall include, to the
			 extent consistent with national security, each legal question addressed by
			 the decision and how such question was resolved, in general terms the
			 context in which the matter arises, and a description of the construction
			 or interpretation of any statute, constitutional provision, or other legal
			 authority relied on by the decision; and
										
											(B)
											that specifies that the statement has been prepared by the Attorney General and constitutes no part
			 of the opinion of the Foreign Intelligence Surveillance Court or the
			 Foreign Intelligence Surveillance Court of Review.
										.
					
					(b)
					Table of contents amendments
					The table of contents in the first section is amended—
					
						(1)
						by striking the item relating to title VI and inserting the following new item:
						
							
								TITLE VI—OVERSIGHT
							
							; 
						and
						(2)
						by inserting after the item relating to section 601 the following new item:
						
							
								Sec. 602. Declassification of significant decisions, orders, and opinions.
							.
			V
			National Security Letter reform
			
				501.
				Prohibition on bulk collection(a)Counterintelligence access to telephone toll and transactional recordsSection 2709(b) of title 18, United States Code, is amended in the matter preceding paragraph (1)
			 by striking may and inserting may, using a term that specifically identifies a person, entity, telephone number, or account as
			 the basis for a request.(b)Access to financial records for certain intelligence and protective purposesSection 1114(a)(2) of the Right to Financial Privacy Act of 1978 (12 U.S.C. 3414(a)(2)) is amended
			 by striking the period and inserting and a term that specifically identifies a customer, entity, or account to be used as the basis for
			 the production and disclosure of financial records..
					(c)
					Disclosures to FBI of certain consumer records for counterintelligence purposes
					Section 626 of the Fair Credit Reporting Act (15 U.S.C. 1681u) is amended—(1)in subsection (a), by striking that information, and inserting that information that includes a term that specifically identifies a consumer or account to be used
			 as the basis for the production of that information,;
					(2)in subsection (b), by striking written request, and inserting written request that includes a term that specifically identifies a consumer or account to be used
			 as the basis for the production of that information,; and(3)in subsection (c), by inserting , which shall include a term that specifically identifies a consumer or account to be used as the
			 basis for the production of the information, after issue an order ex parte.(d)Disclosures to governmental agencies for counterterrorism purposes of consumer reportsSection 627(a) of the Fair Credit Reporting Act (15 U.S.C. 1681v(a)) is amended by striking analysis. and inserting analysis and that includes a term that specifically identifies a consumer or account to be used as
			 the basis for
			 the production of such information..502.Limitations on disclosure of national security letters(a)Counterintelligence access to telephone toll and transactional recordsSection 2709 of title 18, United States Code, is amended by striking subsection (c) and inserting
			 the following new subsection:(c)Prohibition of certain disclosure(1)Prohibition(A)In generalIf a certification is issued under subparagraph (B) and notice of the right to judicial review
			 under subsection (d) is provided, no wire or electronic communication
			 service provider that receives a
			 request under subsection (b), or officer, employee, or agent thereof,
			 shall disclose to any person that the
			 Federal Bureau of Investigation has sought or obtained
			 access to information or records under this section.(B)CertificationThe requirements of subparagraph (A) shall apply if the Director of the Federal Bureau of
			 Investigation, or a designee of the Director whose rank shall be no lower
			 than Deputy Assistant Director at Bureau headquarters or a Special Agent
			 in Charge of a Bureau field office, certifies that the absence of a
			 prohibition of disclosure under this subsection may result in—(i)a danger to the national security of the United States;(ii)interference with a criminal, counterterrorism, or counterintelligence investigation;(iii)interference with diplomatic relations; or(iv)danger to the life or physical safety of any person.(2)Exception(A)In generalA wire or electronic communication service provider that
			 receives a request under subsection (b), or officer, employee, or agent
			 thereof, may disclose information otherwise
			 subject to any applicable nondisclosure requirement to—(i)those persons to whom disclosure is necessary in order to comply with the request;(ii)an attorney in order to obtain legal advice or assistance regarding the request; or(iii)other persons as permitted by the Director of the Federal Bureau of Investigation or the designee
			 of the Director.(B)ApplicationA person to whom disclosure is made under subparagraph (A) shall be subject to the nondisclosure
			 requirements applicable to a person to whom a request is issued under
			 subsection (b) in the same manner as the person to whom the request is
			 issued.(C)NoticeAny recipient that discloses to a person described in subparagraph (A) information otherwise
			 subject to a nondisclosure requirement shall notify the person of the
			 applicable nondisclosure requirement.(D)Identification of disclosure recipientsAt the request of the Director of the Federal Bureau of Investigation or the designee of the
			 Director, any person making or intending to make a disclosure under clause
			 (i) or (iii) of subparagraph (A) shall identify to the Director or such
			 designee the person to whom such disclosure will be made or to whom such
			 disclosure was made prior to the request.(3)Termination(A)In generalIn the case of any request under subsection (b) for which a recipient has submitted a notification
			 to the Government under section 3511(b)(1)(A) or
			 filed a petition
			 for judicial review under subsection (d)—(i)an appropriate official of the Federal Bureau of Investigation shall, until termination of the
			 nondisclosure requirement, review the facts supporting a nondisclosure
			 requirement annually and upon closure of the investigation; and(ii)if, upon a review under clause (i), the facts no longer support the nondisclosure requirement, an
			 appropriate official of the Federal Bureau of Investigation shall promptly
			 notify the wire or electronic service provider, or officer, employee, or
			 agent thereof, subject to the nondisclosure requirement, and the court as
			 appropriate, that the
			 nondisclosure requirement is no longer in effect.(B)Closure of investigationUpon closure of the investigation—(i)the Federal Bureau of Investigation may petition the court before which a notification or petition
			 for judicial review under subsection (d) has been filed for a
			 determination that disclosure may result in the harm described in 
			 clause (i), (ii), (iii), or (iv) of paragraph (1)(B), if it notifies the
			 recipient of such petition;(ii)the court shall review such a petition pursuant to the procedures under section 3511; and(iii)if the court determines that there is reason to believe that disclosure may result in the harm
			 described in clause (i), (ii), (iii), or (iv) of paragraph (1)(B), the
			 Federal Bureau of Investigation shall no longer be required to conduct the
			 annual review of the facts supporting the nondisclosure requirement under
			 subparagraph (A)..(b)Access to financial records for certain intelligence and protective purposesSection 1114 of the Right to Financial Privacy Act of 1978 (12 U.S.C. 3414) is amended—(1)in subsection (a)(5), by striking subparagraph (D); and(2)by inserting after subsection (b) the following new subsection:(c)Prohibition of certain disclosure(1)Prohibition(A)In generalIf a certification is issued under subparagraph (B) and notice of the right to judicial review
			 under subsection (d) is provided, no financial institution that receives a
			 request under subsection (a), or officer,
			 employee, or agent thereof,
			 shall disclose to any person that the Federal Bureau of Investigation has
			 sought or obtained access to information or records under subsection (a).(B)CertificationThe requirements of subparagraph (A) shall apply if the Director of the Federal Bureau of
			 Investigation, or a designee of the Director whose rank shall be no lower
			 than Deputy Assistant Director at Bureau headquarters or a Special Agent
			 in Charge of a Bureau field office, certifies that the absence of a
			 prohibition of disclosure under this subsection may result in—(i)a danger to the national security of the United States;(ii)interference with a criminal, counterterrorism, or counterintelligence investigation;(iii)interference with diplomatic relations; or(iv)danger to the life or physical safety of any person.(2)Exception(A)In generalA financial institution that receives a request under subsection (a), or officer, employee, or
			 agent thereof, may disclose information otherwise subject to any
			 applicable nondisclosure requirement to—(i)those persons to whom disclosure is necessary in order to comply with the request;(ii)an attorney in order to obtain legal advice or assistance regarding the request; or(iii)other persons as permitted by the Director of the Federal Bureau of Investigation or the designee
			 of the Director.(B)ApplicationA person to whom disclosure is made under subparagraph (A) shall be subject to the nondisclosure
			 requirements applicable to a person to whom a request is issued under
			 subsection (a) in the same manner as the person to whom the request is
			 issued.(C)NoticeAny recipient that discloses to a person described in subparagraph (A) information otherwise
			 subject to a nondisclosure requirement shall inform the person of the
			 applicable nondisclosure requirement.(D)Identification of disclosure recipientsAt the request of the Director of the Federal Bureau of Investigation or the designee of the
			 Director, any person making or intending to make a disclosure under clause
			 (i) or (iii) of subparagraph (A) shall identify to the Director or such
			 designee the person to whom such disclosure will be made or to whom such
			 disclosure was made prior to the request.(3)Termination(A)In generalIn the case of any request under subsection (a) for which a recipient has submitted a notification
			 to the Government under section 3511(b)(1)(A) of title 18, United States
			 Code, or
			 filed a petition
			 for judicial review under subsection (d)—(i)an appropriate official of the Federal Bureau of Investigation shall, until termination of the
			 nondisclosure requirement, review the facts supporting a nondisclosure
			 requirement annually and upon closure of the investigation; and(ii)if, upon a review under clause (i), the facts no longer support the nondisclosure requirement, an
			 appropriate official of the Federal Bureau of Investigation shall promptly
			 notify the financial institution, or officer, employee, or agent thereof,
			 subject to the nondisclosure requirement, and the court as appropriate,
			 that the nondisclosure
			 requirement is no longer in effect.(B)Closure of investigationUpon closure of the investigation—(i)the Federal Bureau of Investigation may petition the court before which a notification or petition
			 for judicial review under subsection (d) has been filed for a
			 determination that disclosure may result in the harm described in 
			 clause (i), (ii), (iii), or (iv) of paragraph (1)(B), if it notifies the
			 recipient of such petition;(ii)the court shall review such a petition pursuant to the procedures under section 3511 of title 18,
			 United
			 States Code; and(iii)if the court determines that there is reason to believe that disclosure may result in the harm
			 described in clause (i), (ii), (iii), or (iv) of paragraph (1)(B), the
			 Federal Bureau of Investigation shall no longer be required to conduct the
			 annual review of the facts supporting the nondisclosure requirement under
			 subparagraph (A)..(c)Identity of financial institutions and credit reportsSection 626 of the Fair Credit Reporting Act (15 U.S.C. 1681u) is amended by striking subsection
			 (d) and inserting the following new
			 subsection:(d)Prohibition of certain disclosure(1)Prohibition(A)In generalIf a certification is issued under subparagraph (B) and notice of the right to judicial review
			 under subsection (e) is provided, no consumer reporting agency that
			 receives a request under
			 subsection (a) or (b) or an order under subsection (c), or
			 officer, employee, or agent thereof, shall disclose or
			 specify in any consumer report, that the
			 Federal Bureau of Investigation has sought or obtained access to
			 information or records under subsection (a), (b), or (c).(B)CertificationThe requirements of subparagraph (A) shall apply if the Director of the Federal Bureau of
			 Investigation, or a designee of the Director whose rank shall be no lower
			 than Deputy Assistant Director at Bureau headquarters or a Special Agent
			 in Charge of a Bureau field office, certifies that the absence of a
			 prohibition of disclosure under this subsection may result in—(i)a danger to the national security of the United States;(ii)interference with a criminal, counterterrorism, or counterintelligence investigation;(iii)interference with diplomatic relations; or(iv)danger to the life or physical safety of any person.(2)Exception(A)In generalA consumer reporting agency that receives a request under
			 subsection (a) or (b) or an order under subsection (c), or officer,
			 employee, or agent thereof, may disclose
			 information otherwise subject to any
			 applicable nondisclosure requirement to—(i)those persons to whom disclosure is necessary in order to comply with the request;(ii)an attorney in order to obtain legal advice or assistance regarding the request; or(iii)other persons as permitted by the Director of the Federal Bureau of Investigation or the designee
			 of the Director.(B)ApplicationA person to whom disclosure is made under subparagraph (A) shall be subject to the nondisclosure
			 requirements applicable to a person to whom a request under
			 subsection (a) or (b) or an order under subsection (c) is issued in the
			 same manner as the person to whom the request
			 is issued.(C)NoticeAny recipient that discloses to a person described in subparagraph (A) information otherwise
			 subject to a nondisclosure requirement shall inform the person of the
			 applicable nondisclosure requirement.(D)Identification of disclosure recipientsAt the request of the Director of the Federal Bureau of Investigation or the designee of the
			 Director, any person making or intending to make a disclosure under clause
			 (i) or (iii) of subparagraph (A) shall identify to the Director or such
			 designee the person to whom such disclosure will be made or to whom such
			 disclosure was made prior to the request.(3)Termination(A)In generalIn the case of any request under
			 subsection (a) or (b) or order under subsection (c) for which a recipient
			 has submitted a notification to the Government under section 3511(b)(1)(A)
			 of title 18, United States Code, or
			 filed a petition
			 for judicial review under subsection (e)—(i)an appropriate official of the Federal Bureau of Investigation shall, until termination of the
			 nondisclosure requirement, review the facts supporting a nondisclosure
			 requirement annually and upon closure of the investigation; and(ii)if, upon a review under clause (i), the facts no longer support the nondisclosure requirement, an
			 appropriate official of the Federal Bureau of Investigation shall promptly
			 notify the consumer reporting agency, or officer, employee, or agent
			 thereof, subject to the nondisclosure requirement, and the court as
			 appropriate, that the nondisclosure
			 requirement is no longer in effect.(B)Closure of investigationUpon closure of the investigation—(i)the Federal Bureau of Investigation may petition the court before which a notification or petition
			 for judicial review under subsection (e) has been filed for a
			 determination that disclosure may result in the harm described in 
			 clause (i), (ii), (iii), or (iv) of paragraph (1)(B), if it notifies the
			 recipient of such petition;(ii)the court shall review such a petition pursuant to the procedures under section 3511 of title 18,
			 United
			 States Code; and(iii)if the court determines that there is reason to believe that disclosure may result in the harm
			 described in clause (i), (ii), (iii), or (iv) of paragraph (1)(B), the
			 Federal Bureau of Investigation shall no longer be required to conduct the
			 annual review of the facts supporting the nondisclosure requirement under
			 subparagraph (A)..(d)Consumer reportsSection 627 of the Fair Credit Reporting Act (15 U.S.C. 1681v) is amended by striking subsection
			 (c) and inserting the following new
			 subsection:(c)Prohibition of certain disclosure(1)Prohibition(A)In generalIf a certification is issued under subparagraph (B) and notice of the right to judicial review
			 under subsection (d) is provided, no consumer reporting agency that
			 receives a request under
			 subsection (a), or
			 officer, employee, or agent thereof, shall disclose or specify in any
			 consumer report, that a
			 government agency described in subsection (a) has sought or obtained
			 access to
			 information or records under subsection (a).(B)CertificationThe requirements of subparagraph (A) shall apply if the head of the government agency described in
			 subsection (a), or a designee, certifies that the absence of a
			 prohibition of disclosure under this subsection may result in—(i)a danger to the national security of the United States;(ii)interference with a criminal, counterterrorism, or counterintelligence investigation;(iii)interference with diplomatic relations; or(iv)danger to the life or physical safety of any person.(2)Exception(A)In generalA consumer reporting agency that receives a request under
			 subsection (a), or officer, employee, or agent thereof, may disclose
			 information otherwise subject to any
			 applicable nondisclosure requirement to—(i)those persons to whom disclosure is necessary in order to comply with the request;(ii)an attorney in order to obtain legal advice or assistance regarding the request; or(iii)other persons as permitted by the head of the government agency described in subsection (a) or a
			 designee.(B)ApplicationA person to whom disclosure is made under subparagraph (A) shall be subject to the nondisclosure
			 requirements applicable to a person to whom a request under
			 subsection (a) is issued in the same manner as the person to whom the
			 request
			 is issued.(C)NoticeAny recipient that discloses to a person described in subparagraph (A) information otherwise
			 subject to a nondisclosure requirement shall inform the person of the
			 applicable nondisclosure requirement.(D)Identification of disclosure recipientsAt the request of the head of the government agency described in subsection (a) or a designee, any
			 person making or intending to make a disclosure under clause
			 (i) or (iii) of subparagraph (A) shall identify to the head or such
			 designee the person to whom such disclosure will be made or to whom such
			 disclosure was made prior to the request.(3)Termination(A)In generalIn the case of any request under
			 subsection (a) for which a recipient has submitted a notification to the
			 Government under section 3511(b)(1)(A) of title 18, United States Code, or
			 filed a petition
			 for judicial review under subsection (d)—(i)an appropriate official of the
			 agency described in subsection (a) shall, until termination of the
			 nondisclosure requirement, review the facts supporting a nondisclosure
			 requirement annually and upon closure of the investigation; and(ii)if, upon a review under clause (i), the facts no longer support the nondisclosure requirement, an
			 appropriate official of the agency described in subsection (a) shall
			 promptly notify the consumer reporting agency, or officer, employee, or
			 agent thereof, subject to the nondisclosure requirement, and the court as
			 appropriate, that the
			 nondisclosure requirement is no longer in effect.(B)Closure of investigationUpon closure of the investigation—(i)the agency described in subsection (a)	may petition the court before which a notification or
			 petition for judicial review under subsection (d) has been filed for a
			 determination that disclosure may result in the harm described in 
			 clause (i), (ii), (iii), or (iv) of paragraph (1)(B), if it notifies the
			 recipient of such petition;(ii)the court shall review such a petition pursuant to the procedures under section 3511 of title 18,
			 United
			 States Code; and(iii)if the court determines that there is reason to believe that disclosure may result in the harm
			 described in clause (i), (ii), (iii), or (iv) of paragraph (1)(B), the
			 agency described in subsection (1) shall no longer be required to conduct
			 the annual review of the facts supporting the nondisclosure requirement
			 under subparagraph (A)..(e)Investigations of persons with access to classified informationSection 802 of the National Security Act of 1947 (50 U.S.C. 3162) is amended by striking subsection
			 (b) and inserting the following new subsection:(b)Prohibition of certain disclosure(1)Prohibition(A)In generalIf a certification is issued under subparagraph (B) and notice of the right to judicial review
			 under subsection (c) is provided, no governmental or private entity that
			 receives a request under
			 subsection (a), or
			 officer, employee, or agent thereof, shall disclose to any person that an
			 authorized
			 investigative agency described in subsection (a) has sought or obtained
			 access to information under subsection (a).(B)CertificationThe requirements of subparagraph (A) shall apply if the head of an authorized investigative agency
			 described in subsection (a), or a designee, certifies that the absence of
			 a prohibition of disclosure under this subsection may result in—(i)a danger to the national security of the United States;(ii)interference with a criminal, counterterrorism, or counterintelligence investigation;(iii)interference with diplomatic relations; or(iv)danger to the life or physical safety of any person.(2)Exception(A)In generalA governmental or private entity that receives a request under
			 subsection (a), or officer, employee, or agent thereof, may disclose
			 information otherwise subject to any
			 applicable nondisclosure requirement to—(i)those persons to whom disclosure is necessary in order to comply with the request;(ii)an attorney in order to obtain legal advice or assistance regarding the request; or(iii)other persons as permitted by the head of the authorized investigative agency described in
			 subsection (a) or a designee.(B)ApplicationA person to whom disclosure is made under subparagraph (A) shall be subject to the nondisclosure
			 requirements applicable to a person to whom a request is issued under
			 subsection (a) in the same manner as the person to whom the request is
			 issued.(C)NoticeAny recipient that discloses to a person described in subparagraph (A) information otherwise
			 subject to a nondisclosure requirement shall inform the person of the
			 applicable nondisclosure requirement.(D)Identification of disclosure recipientsAt the request of the head of an authorized investigative agency described in subsection (a), or a
			 designee, any person making or intending to make a disclosure under clause
			 (i) or (iii) of subparagraph (A) shall identify to the head of the
			 authorized investigative agency or such designee the person to whom such
			 disclosure will be made or to whom such disclosure was made prior to the
			 request.(3)Termination(A)In generalIn the case of any request for which a recipient has submitted a notification to the Government
			 under section 3511(b)(1)(A) of title 18, United States Code, or
			 filed a petition
			 for judicial review under subsection (c)—(i)an appropriate official of the
			 authorized investigative agency making the request under subsection (a)
			 shall, until termination of the nondisclosure requirement, review the
			 facts supporting a nondisclosure requirement annually and upon closure of
			 the investigation; and(ii)if, upon a review under clause (i), the facts no longer support the nondisclosure requirement, an
			 appropriate official of the authorized investigative agency making the
			 request under subsection (a)  shall promptly notify the recipient of the
			 request, or officer, employee, or agent thereof, subject to the
			 nondisclosure requirement, and the court as appropriate, that the
			 nondisclosure requirement is no longer
			 in effect.(B)Closure of investigationUpon closure of the investigation—(i)the
			 authorized investigative agency making the request under subsection (a) 
			 may petition the court before which a notification or petition for
			 judicial review under subsection (c) has been filed for a determination
			 that disclosure may result in the harm described in	clause (i), (ii),
			 (iii), or (iv) of paragraph (1)(B), if it notifies the recipient of such
			 petition;(ii)the court shall review such a petition pursuant to the procedures under section 3511 of title 18,
			 United
			 States Code; and(iii)if the court determines that there is reason to believe that disclosure may result in the harm
			 described in clause (i), (ii), (iii), or (iv) of paragraph (1)(B), the
			 authorized investigative agency shall no longer be required to conduct the
			 annual review of the facts supporting the nondisclosure requirement under
			 subparagraph (A)..(f)Judicial reviewSection 3511 of title 18, United States Code, is amended by striking subsection (b) and inserting
			 the following new subsection:(b)Nondisclosure(1)In general(A)NoticeIf a recipient of a request or order for a report, records, or other information under section 2709
			 of this
			 title, section 626 or 627 of the Fair Credit Reporting Act (15 U.S.C.
			 1681u and 1681v),
			 section 1114 of the Right to Financial Privacy Act of 1978 (12 U.S.C.
			 3414), or section 802 of the National Security Act of 1947 (50 U.S.C.
			 3162), wishes to have a court review a nondisclosure requirement imposed
			 in connection with the request or order, the recipient may notify the
			 Government or
			 file a petition for judicial review in any court described in subsection
			 (a).(B)ApplicationNot later than 30 days after the date of receipt of a notification under subparagraph (A), the
			 Government shall apply for an order prohibiting the disclosure of the
			 existence or contents of the relevant request or order. An application
			 under this
			 subparagraph may be filed in the district court of the United States for
			 the judicial district in which the recipient of the order is doing
			 business or in the district court of the United States for any judicial
			 district within which the authorized investigation that is the basis for
			 the request is being conducted. The applicable nondisclosure requirement
			 shall remain in effect during the pendency of proceedings relating to the
			 requirement.(C)ConsiderationA district court of the United States that receives a petition under subparagraph (A) or an
			 application under subparagraph (B) should rule expeditiously, and shall,
			 subject to paragraph (3), issue a nondisclosure order that includes
			 conditions appropriate to the circumstances.(2)Application contentsAn application for a nondisclosure order or extension thereof or a response to a petition filed
			 under paragraph (1) shall include a certification from the Attorney
			 General, Deputy Attorney General, an Assistant Attorney General, or the
			 Director of the Federal Bureau of Investigation, or a designee in a
			 position not lower than Deputy Assistant Director at Bureau headquarters
			 or a Special Agent in Charge in a Bureau field office designated by the
			 Director, or in the case of a
			 request by a department, agency, or instrumentality of the Federal
			 Government other than the Department of Justice, the head or deputy head
			 of the department, agency, or instrumentality, containing a statement of
			 specific facts indicating that the absence of a prohibition of disclosure
			 under this subsection may result in—(A)a danger to the national security of the United States;(B)interference with a criminal, counterterrorism, or counterintelligence investigation;(C)interference with diplomatic relations; or(D)danger to the life or physical safety of any person.(3)StandardA district court of the United States shall issue a nondisclosure order or extension
			 thereof under this subsection if the court determines that there is reason
			 to believe that disclosure of the information subject to the nondisclosure
			 requirement during the applicable time period may result in—(A)a danger to the national security of the United States;(B)interference with a criminal, counterterrorism, or counterintelligence investigation;(C)interference with diplomatic relations; or(D)danger to the life or physical safety of any person..503.Judicial review(a)Counterintelligence access to telephone toll and transactional recordsSection 2709 of title 18, United States Code, is
			 amended—(1)by redesignating subsections (d), (e), and (f) as subsections (e), (f), and (g),
			 respectively; and(2)by inserting after subsection (c) the following new subsection:(d)Judicial review(1)In generalA request under subsection (b) or a nondisclosure requirement imposed in connection with such
			 request under subsection (c) shall be subject to judicial review under
			 section 3511.(2)NoticeA request under subsection (b) shall include notice of the availability of judicial review
			 described in paragraph (1)..(b)Access to financial records for certain intelligence and protective purposesSection 1114 of the Right to Financial Privacy Act of 1978 (12 U.S.C. 3414) is amended—(1)by redesignating subsection (d) as subsection (e); and(2)by inserting after subsection (c) the following new subsection:(d)Judicial review(1)In generalA request under subsection (a) or a nondisclosure requirement imposed in connection with such
			 request under subsection (c) shall be subject to judicial review under
			 section 3511 of title 18, United States Code.(2)NoticeA request under subsection (a) shall include notice of the availability of judicial review
			 described in paragraph (1)..(c)Identity of financial institutions and credit reportsSection 626 of the Fair Credit Reporting Act  (15 U.S.C. 1681u) is amended—(1)by redesignating subsections (e) through (m) as
			 subsections (f) through (n), respectively; and(2)by inserting after subsection (d) the following new subsection:(e)Judicial review(1)In generalA request under subsection (a) or (b) or an order under subsection (c) or a non-disclosure
			 requirement imposed in connection with such
			 request under subsection (d) shall be subject to judicial review under
			 section 3511 of title 18, United States Code.(2)NoticeA request under subsection (a) or (b) or an order under subsection (c) shall include notice of the
			 availability of judicial review
			 described in paragraph (1)..(d)Identity of financial institutions and credit reportsSection 627 of the Fair Credit Reporting Act   (15 U.S.C. 1681v) is amended—(1)by redesignating subsections (d), (e), and (f) as
			 subsections (e), (f), and (g), respectively; and(2)by inserting after subsection (c) the following new subsection:(d)Judicial review(1)In generalA request under subsection (a) or a non-disclosure requirement imposed in connection with such
			 request under subsection (c) shall be subject to judicial review under
			 section 3511 of title 18, United States Code.(2)NoticeA request under subsection (a) shall include notice of the availability of judicial review
			 described in paragraph (1)..(e)Investigations of persons with access to classified informationSection 802 of the National Security Act of 1947 (50 U.S.C. 3162) is amended—(1)by redesignating subsections (c) through (f) as subsections (d) through (g), respectively; and(2)by inserting after subsection (b) the following new subsection:(c)Judicial review(1)In generalA request under subsection (a) or a nondisclosure requirement imposed in connection with such
			 request under subsection (b) shall be subject to judicial review under
			 section 3511 of title 18, United States Code.(2)NoticeA request under subsection (a) shall include notice of the availability of judicial review
			 described in paragraph (1)..
			VI
			FISA transparency and reporting requirements
			
				601.
				Additional reporting on orders requiring production of business records; business records
			 compliance reports to Congress
				Section 502(b) (50 U.S.C. 1862(b)) is amended—
				
					(1)
					by redesignating paragraphs (1), (2), and (3) as paragraphs (6), (7), and (8), respectively; and
				
					(2)
					by inserting before paragraph (6) (as so redesignated) the following new paragraphs:(1)a summary of all compliance reviews conducted by the Government for the production of
			 tangible things under section 501;
						
							(2)
							the total number of applications described in section 501(b)(2)(B) made for orders approving
			 requests for the production of tangible things;
							(3)
							the total number of such orders either granted, modified, or denied;
						
							(4)
							the total number of applications described in section 501(b)(2)(C) made for orders approving
			 requests for the production of call detail records;
						
							(5)
							the total number of such orders either granted, modified, or denied;.602.Annual reports by the Government(a)In generalTitle VI (50 U.S.C. 1871 et seq.), as amended by section 402 of this Act, is further amended by
			 adding at the end the following new section:603.Annual reports(a)Report by director of the Administrative Office of the United States CourtsThe Director of the Administrative Office of the United States Courts shall annually submit to the
			 Permanent Select Committee on Intelligence and the Committee on the
			 Judiciary of the House of Representatives and the Select Committee on
			 Intelligence and the Committee on the Judiciary of the Senate, subject
			 to a declassification review by the Attorney General and the Director of
			 National Intelligence, a report, made publicly available on an Internet
			 Web site, that includes—(1)the number of applications or certifications for orders submitted under each of sections 105, 304,
			 402, 501, 702, 703, and 704;(2)the number of orders entered under each of those sections;(3)the number of orders modified under each of those sections;(4)the number of orders denied under each of those sections;(5)the number of appointments of an individual to serve as amicus curiae under section 103, including
			 the name of each individual appointed to serve as amicus curiae; and(6)the number of written findings issued under section 103(i) that such appointment is not appropriate
			 and the text of any such written findings.(b)Mandatory reporting by Director of National Intelligence(1)In generalExcept as provided in subsection (e), the Director of National Intelligence shall annually make
			 publicly available on an Internet Web site a report that identifies, for
			 the preceding 12-month period—(A)the total number of orders issued pursuant to titles I and III and sections 703 and 704 and a good
			 faith estimate of the number of targets of such orders;(B)the total number of orders issued pursuant to section 702 and a good faith estimate of—(i)the number of targets of such orders;(ii)the number of individuals whose communications were collected pursuant to such orders;(iii)the number of individuals whose communications were collected pursuant to such orders who are
			 reasonably believed to have been located in
			 the United States at the time of collection;(iv)the number of search terms that included information concerning a United States person that were
			 used to query any database of the contents of electronic communications or
			 wire
			 communications
			 obtained through the use of an order issued pursuant to section 702; and(v)the number of search queries initiated by an officer, employee, or agent of the United States whose
			 search terms
			 included information concerning a United States person in any database of
			 noncontents information relating to electronic communications or wire
			 communications that
			 were obtained through the use of an order issued pursuant to section 702;(C)the total number of orders issued pursuant to title IV and a good faith estimate of—(i)the number of targets of such orders;(ii)the number of individuals whose communications were collected pursuant to such orders; and(iii)the number of individuals whose communications were collected pursuant to such orders who are
			 reasonably believed to have been located in
			 the United States at the time of collection;(D)the total number of orders issued pursuant to applications made under section 501(b)(2)(B) and a
			 good faith estimate of—(i)the number of targets of such orders;(ii)the number of individuals whose communications were collected pursuant to such orders; and(iii)the number of individuals whose communications were collected pursuant to such orders who are
			 reasonably believed to have been located in
			 the United States at the time of collection;(E)the total number of orders issued pursuant to applications made under section 501(b)(2)(C) and a
			 good faith estimate of—(i)the number of targets of such orders;(ii)the number of individuals whose communications were collected pursuant to such orders;(iii)the number of individuals whose communications were collected pursuant to such orders who are
			 reasonably believed to have been located in
			 the United States at the time of collection; and(iv)the number of search terms that included information concerning a United States person that were
			 used to query any database of call detail records obtained through
			 the use of such orders; and(F)the total number of national security letters issued and the number of requests for information
			 contained within such national security letters.(2)Basis for reasonable belief individual is located in United StatesA phone number registered in
			 the United States may provide
			 the basis for a reasonable belief that the individual using the phone
			 number is located in the
			 United States at the time of collection.(c)Discretionary reporting by Director of National IntelligenceThe Director of National Intelligence may annually make publicly available on an Internet Web site
			 a
			 report that identifies, for
			 the preceding 12-month period—(1)a good faith estimate of the number of individuals whose communications were collected pursuant to
			 orders issued pursuant to titles I
			 and III and sections 703 and 704 reasonably believed to have been located
			 in
			 the United States at the time of collection whose information was reviewed
			 or accessed by an officer, employee, or agent of the United States;(2)a good faith estimate of the number of individuals whose communications were collected pursuant to
			 orders issued pursuant to section
			 702 reasonably believed to have been located in the United States at the
			 time
			 of collection whose information was reviewed or accessed by an officer,
			 employee, or agent of the United States;(3)a good faith estimate of the number of individuals whose communications were collected pursuant to
			 orders issued pursuant to title IV
			 reasonably believed to have been located in the United States at the time
			 of
			 collection whose information was reviewed or accessed by an officer,
			 employee, or agent of the United States;(4)a good faith estimate of the number of individuals whose communications were collected pursuant to
			 orders issued pursuant to
			 applications made under section 501(b)(2)(B) reasonably believed to have
			 been
			 located in the United States at the time of collection whose
			 information was reviewed or accessed by an officer, employee, or
			 agent of the United States; and(5)a good faith estimate of the number of individuals whose communications were collected pursuant to
			 orders issued pursuant to
			 applications made under section 501(b)(2)(C) reasonably believed to have
			 been 
			 located in the United States at the time of collection whose
			 information was reviewed or accessed by an officer, employee, or
			 agent of the United States.(d)TimingThe annual reports required by subsections (a) and (b) and permitted by subsection (c) shall be
			 made publicly available during April of each year and include information
			 relating to the previous year.(e)Exceptions(1)Reporting by unique identifierIf it is not practicable to report the good faith estimates required by subsection (b) and
			 permitted by subsection (c) in terms of individuals, the good faith
			 estimates may be counted in terms of unique identifiers, including names,
			 account names or numbers, addresses, or telephone or
			 instrument numbers.(2)Statement of numerical rangeIf a good faith estimate required to be reported under clauses (ii) or (iii) of each of
			 subparagraphs (B), (C), (D), and (E) of paragraph (1) of subsection (b) or
			 permitted to be reported in subsection (c), is fewer than 500, it shall
			 exclusively be
			 expressed as a numerical range of fewer than 500 and shall not be expressed as an individual number.(3)Federal bureau of investigationSubparagraphs (B)(iv), (B)(v), (D)(iii), (E)(iii), and (E)(iv) of paragraph (1) of subsection (b)
			 shall not
			 apply to information or
			 records held by, or queries conducted by, the Federal Bureau of
			 Investigation.(4)Certification(A)In generalIf the Director of National Intelligence concludes that a good faith estimate required to be
			 reported under subparagraph (B)(iii) or (C)(iii) of paragraph (1) of
			 subsection (b) cannot be determined
			 accurately, including through the use of statistical sampling, the
			 Director shall—(i)certify that conclusion in writing to the
			 Permanent Select
			 Committee on Intelligence and the Committee on the Judiciary of the House
			 of Representatives and the Select Committee on Intelligence and the
			 Committee on the Judiciary of the Senate; and(ii)make such certification publicly available on an Internet Web site.(B)Content(i)In generalThe certification described in subparagraph (A) shall state
			 with specificity any operational, national security, or other reasons why
			 the Director of National Intelligence has reached the conclusion described
			 in subparagraph (A).(ii)Good faith estimates of certain individuals whose communications were collected under orders issued
			 under section 702A certification described in subparagraph (A) relating to a good faith estimate required to be
			 reported under subsection (b)(1)(B)(iii) may include the information
			 annually reported pursuant to section 702(l)(3)(A).(iii)Good faith estimates of certain individuals whose communications were collected under orders issued
			 under title IVIf the Director of National Intelligence determines that a good faith estimate required to be
			 reported under subsection 
			 (b)(1)(C)(iii) cannot be determined accurately as that estimate pertains
			 to
			 electronic communications, but can be determined accurately for wire
			 communications, the Director shall make the certification described in
			 subparagraph (A)
			 with respect to electronic communications and shall also report the good
			 faith estimate with respect to wire communications.(C)FormA certification
			 described in subparagraph (A) shall be prepared in unclassified form, but
			 may contain a classified
			 annex.(D)TimingIf the Director of National Intelligence continues to conclude that the
			 good faith estimates described in this paragraph cannot be determined
			 accurately, the Director shall annually submit a certification in
			 accordance with this paragraph.(f)ConstructionNothing in this section affects the lawfulness or
			 unlawfulness of any government surveillance activities described herein.(g)DefinitionsIn this section:(1)ContentsThe term contents has the meaning given that term under section 2510 of title 18, United States Code.(2)Electronic communicationThe term electronic communication has the meaning given that term under section 2510 of title 18, United States Code.(3)Individual whose communications were collectedThe term individual whose communications were collected means any individual—(A)who was a party to an electronic communication or a wire communication the contents or noncontents
			 of which was
			 collected; or(B)(i)who was a subscriber or customer of an electronic communication service or remote computing
			 service;
			 and(ii)whose records, as described in subparagraph (A), (B), (D), (E), or (F)
			 of section 2703(c)(2) of title 18, United States Code, were collected.(4)National security letterThe term national security letter means a request for a report, records, or other information under—(A)section 2709 of title 18, United States Code;(B)section 1114(a)(5)(A) of the Right to Financial Privacy Act of 1978 (12 U.S.C. 3414(a)(5)(A));(C)subsection (a) or (b) of section 626 of the Fair Credit Reporting Act (15 U.S.C. 1681u(a),
			 1681u(b)); or(D)section 627(a) of the Fair Credit Reporting Act (15 U.S.C. 1681v(a)).(5)United States personThe term United States person means a citizen of the United States or an alien lawfully admitted for permanent residence (as
			 defined in section 101(a) of the Immigration and Nationality Act (8
			 U.S.C. 1101(a))).(6)Wire CommunicationThe term wire communication has the meaning given that term under section 2510 of title 18, United States Code..(b)Table of contents amendmentThe table of contents, as amended by section 402 of this Act, is further
			 amended by inserting after the item relating to section 602, as added by
			 section 402 of this Act, the following new item:Sec. 603. Annual reports..(c)Public reporting on national security lettersSection 118(c) of the USA PATRIOT Improvement and Reauthorization Act of 2005 (18 U.S.C. 3511 note)
			 is amended—(1)in paragraph (1)—(A)in the matter preceding subparagraph (A), by striking concerning different United States persons; and(B)in subparagraph (A), by striking , excluding the number of requests for subscriber information;(2)by redesignating paragraph (2) as paragraph (3); and(3)by inserting after paragraph (1) the following:(2)Content(A)In generalExcept as provided in subparagraph (B), each report required under this subsection shall include a
			 good faith estimate of the total number of requests described in paragraph
			 (1) requiring disclosure of information concerning—(i)United States persons; and(ii)persons who are not United States persons.(B)ExceptionWith respect to the number of requests for subscriber information under section 2709 of title 18,
			 United States Code, a report required under this subsection need not
			 separate the number of requests into each of the categories described in
			 subparagraph (A)..(d)Stored communicationsSection 2702(d) of title 18, United States Code, is amended—(1)in paragraph (1), by striking ; and and inserting a semicolon;(2)in paragraph (2)(B), by striking the period and inserting ; and; and(3)by adding at the end the following new paragraph:(3)the number of accounts from which the Department of Justice has received voluntary disclosures
			 under subsection (c)(4)..603.Public reporting by persons subject to FISA orders(a)In generalTitle VI (50 U.S.C. 1871 et seq.), as amended by sections 402 and 602 of this Act, is further
			 amended by
			 adding at the end the following new section:604.Public reporting by persons subject to orders(a)ReportingA person subject to a nondisclosure requirement accompanying an order or directive under this Act
			 or a national security letter may, with respect to such order, directive,
			 or national security letter, publicly report the following information
			 using 1 of the following structures:(1)A semiannual report that aggregates the number of orders or national
			 security letters with which the person was required to comply
			 in the following separate categories:(A)The number of national security letters received, reported in bands of 1000 starting with 0–999.(B)The number of customer accounts affected by national security letters, reported in bands of 1000
			 starting with 0–999.(C)The number of orders under this Act for contents, reported in bands of 1000 starting
			 with 0–999.(D)With respect to contents orders under this Act, in bands of 1000 starting with 0–999,
			 the number of customer selectors targeted under such orders.(E)The number of orders under this Act for noncontents, reported in bands of 1000 starting with 0–999.(F)With respect to noncontents orders under this Act, in bands of 1000 starting with 0–999, the number
			 of customer selectors targeted under orders under—(i)title IV;(ii)title V with respect to applications described in section 501(b)(2)(B); and(iii)title V with respect to applications described in section 501(b)(2)(C).(2)A semiannual report that aggregates the number of orders, directives, or national security letters
			 with which the person was required to comply in the following separate
			 categories:(A)The total number of all national security process received, including all national security letters
			 and orders or directives under this Act, combined, reported in bands of
			 0–249 and thereafter in bands of 250.(B)The total number of customer selectors targeted under all national security process received,
			 including all national security letters and orders or directives under
			 this Act, combined, reported in bands of 0–249 and thereafter in
			 bands of 250.(3)A semiannual report that aggregates the number of orders or national
			 security letters with which the person was required to comply
			 in the following separate categories:(A)The number of national security letters received, reported in bands of 500 starting with 0–499.(B)The number of customer accounts affected by national security letters, reported in bands of 500
			 starting with 0–499.(C)The number of orders under this Act for contents, reported in bands of 500 starting
			 with 0–499.(D)The number of customer selectors targeted under such orders, reported in bands of 500 starting with
			 0–499.(E)The number of orders under this Act for noncontents, reported in bands of 500 starting with 0–499.(F)The number of customer selectors targeted under such orders,
			 reported in bands of 500 starting with 0–499.(4)An annual report that aggregates the number of
			 orders, directives, and national security letters the person was required
			 to comply with in the following separate categories:(A)The total number of all national security process received, including all national security letters
			 and orders or directives under this Act, combined, reported in bands of
			 0–100 and thereafter in bands of 100.(B)The total number of customer selectors targeted under all national security process received,
			 including all national security letters and orders or directives under
			 this Act, combined, reported in bands of 0–100 and thereafter in bands of
			 100.(b)Period of time covered by reports(1)A report described in paragraph (1) or (3) of subsection
			 (a)—(A)may be published every 180 days;(B)subject to subparagraph (C), shall include—(i)with respect to information relating to national security letters, information relating to the
			 previous 180 days; and(ii)with respect to information relating to authorities under this Act, except as provided in
			 subparagraph (C), information relating to the time period—(I)ending on the date that is not less than 180 days before the date on which the information is
			 publicly reported; and(II)beginning on the date that is 180 days before the date described in subclause (I); and(C)for a  person that has received an order or directive under this Act with respect to a platform,
			 product, or service for which a person did not previously receive such an
			 order or directive (not including an enhancement to or iteration of an
			 existing publicly available platform, product, or service)—(i)shall not
			 include any information relating to such new order or directive until 540
			 days after the date on which such new order or directive is received; and(ii)for a report published on or after the date on which the 540-day waiting period expires, shall
			 include information relating to such new order
			 or directive reported pursuant to subparagraph (B)(ii).(2)A report described in paragraph (2) of subsection (a) may be published every 180 days
			 and shall include information relating to the previous 180
			 days.(3)A report described in paragraph (4) of subsection (a) may be published annually and shall include
			 information relating to the time period—(A)ending on the date that is not less than 1 year before the date on which the information is
			 publicly reported; and(B)beginning on the date that is 1 year before the date described in subparagraph (A).(c)Other forms of agreed to publicationNothing in this section prohibits the Government and any person from jointly
			 agreeing to the publication of information referred to in this subsection
			 in a time, form, or manner other than as described in this section.(d)DefinitionsIn this section:(1)ContentsThe term contents has the meaning given that term under section 2510 of title 18, United States Code.(2)National security letterThe term national security letter has the meaning given that term under section 603..(b)Table of contents amendmentThe table of contents, as amended by sections 402 and 602 of this Act, is further
			 amended by inserting after the item relating to section 603, as added by
			 section 602 of this Act, the following new item:Sec. 604. Public reporting by persons subject to orders..
				
				604.
				Reporting requirements for decisions, orders, and opinions of the Foreign Intelligence Surveillance
			 Court and the Foreign Intelligence Surveillance Court of Review
				Section 601(c)(1) (50 U.S.C. 1871(c)(1)) is amended to read as follows:
				
					
						(1)
						not later than 45 days after the date on which the Foreign Intelligence Surveillance Court or the
			 Foreign Intelligence Surveillance Court of Review issues a decision,
			 order, or opinion, including any denial or modification of an application
			 under this Act, that includes significant construction or interpretation
			 of any provision of law or results in a change of application of any
			 provision of this Act or a novel application of any provision of this Act,
			 a
			 copy of such decision, order, or opinion and any pleadings, applications,
			 or memoranda of law associated with such decision, order, or opinion; and
					.
			
				605.
				Submission of reports under FISA
				
					(a)
					Electronic surveillance
					Section 108(a)(1) (50 U.S.C. 1808(a)(1)) is amended by striking the House Permanent Select Committee on Intelligence and the Senate Select Committee on
			 Intelligence, and the Committee on the Judiciary of the Senate, and inserting the Permanent Select Committee on Intelligence and the Committee on the Judiciary of the House of
			 Representatives and the Select Committee on Intelligence and the Committee
			 on the Judiciary of the Senate.
				
					(b)
					Physical searches
					The matter preceding paragraph (1) of section 306 (50 U.S.C. 1826) is amended—
					
						(1)
						in the first sentence, by striking Permanent Select Committee on Intelligence of the House of Representatives and the Select Committee
			 on Intelligence of the Senate, and the Committee on the Judiciary of the
			 Senate, and inserting Permanent Select Committee on Intelligence and the Committee on the Judiciary of the House of
			 Representatives and the Select Committee on Intelligence and the Committee
			 on the Judiciary of the Senate; and
					
						(2)
						in the second sentence, by striking and the Committee on the Judiciary of the House of Representatives.
					
					(c)
					Pen registers and trap and trace devices
					Section 406(b) (50 U.S.C. 1846(b)) is amended—
					
						(1)
						in paragraph (2), by striking ; and and inserting a semicolon;
					
						(2)
						in paragraph (3), by striking the period and inserting a semicolon; and
					
						(3)
						by adding at the end the following new paragraphs:
						
							
								(4)
								each department or agency on behalf of which the Attorney General or a designated attorney for the
			 Government has made an application for an order
			 authorizing or approving the installation and use of a pen register or
			 trap and trace device under this
			 title; and
							
								(5)
								for each department or agency described in paragraph (4), each number described in paragraphs (1),
			 (2), and (3).
							.
					(d)Access to certain business records and other tangible thingsSection 502(a) (50 U.S.C. 1862(a)) is amended by striking Permanent Select Committee on Intelligence of the House of Representatives and the Select Committee
			 on Intelligence and the Committee on the Judiciary of the Senate and inserting Permanent Select Committee on Intelligence and the Committee on the Judiciary of the House of
			 Representatives and the Select Committee on
			 Intelligence and the Committee on the Judiciary of the Senate.
				
			VII
			Sunsets
			
				701.
				Sunsets
				
					(a)
					USA PATRIOT Improvement and Reauthorization Act of 2005
					Section 102(b)(1) of the USA PATRIOT Improvement and Reauthorization Act of 2005 (50 U.S.C. 1805 note) is amended by striking June 1, 2015 and inserting December 31, 2017.
				
					(b)
					Intelligence Reform and Terrorism Prevention Act of 2004
					Section 6001(b)(1) of the Intelligence Reform and Terrorism Prevention Act of 2004 (50 U.S.C. 1801 note) is amended by striking June 1, 2015 and inserting December 31, 2017.
				
	July 30, 2014Read the second time and placed on the calendar